Citation Nr: 0505371	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  96-47 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for back disorder, claimed 
as consequent to traumatic injury during military service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from August 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia, Regional Office (RO) that denied service connection 
for a back disorder, claimed as consequent to a motor vehicle 
accident during appellant's military service.

This claim was remanded for further development in February 
2001.  Thereafter, the matter was referred for Medical expert 
opinion in April 2004.  The opinion was received in May 2004.  
It has been provided to the appellant and his representative 
for review and comment.  That development has been 
accomplished, and the file has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with 
degenerative arthritis, degenerative disc disease, and 
chronic pain syndrome of the lumbosacral spine.

2.  Appellant had a motor vehicle accident in 1977 during 
military service, consequent to which he received inpatient 
treatment at a private hospital.  There is no contemporary 
medical evidence that the accident resulted in a back injury.

3.  There is no evidence of treatment for any back disorder 
between 1977 and 1988.
Appellant had a workplace accident in 1988, eleven years 
after his discharge from service, which resulted in a back 
injury.
  
4.  Competent medical opinion states that appellant's current 
disability is more likely than not to be consequent to the 
workplace accident in 1988, not to the in-service automobile 
accident in 1977.  Arthritis was first clinically established 
many years after service.


CONCLUSION OF LAW

Low back disorder was not incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in September 1993.  The 
original rating decision of January 1994, the Statement of 
the Case (SOC) in November 1994, and the Supplemental 
Statements of the Case (SSOC) in November 2000, January 2001, 
and November 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  RO sent 
appellant VCAA duty-to-assist letters in April 2001 and July 
2003, after enactment of the VCAA and during the pendancy of 
this appeal.  


The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as treatment records from 
those medical providers that appellant identified as possibly 
having relevant evidence.  Appellant was afforded a VA 
medical examination to determine the etiology and current 
severity of his symptoms, and since appellant has a number of 
pathologies the Board obtained a VHA medical opinion 
specifically regarding the issue of nexus between appellant's 
current condition and his military service.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Treatment 
records show that appellant had an automobile accident in 
August 1977 that resulted in suspected left ankle and left 
leg injury (X-rays were negative) and some glass in the left 
eye; there is no notation of back pain consequent to the 
accident.  Report of medical examination at the time of 
appellant's discharge did not record any musculoskeletal 
disabilities or abnormalities.  

The file contains a discharge summary from Colquitt County 
Hospital dated August 1977.  Appellant was admitted for 
treatment following an automobile accident during which his 
vehicle reportedly turned over three times.  Appellant 
complained of headache, pain in the back of the neck, pain in 
the dorsal area, pain in the lumbosacral area, and pain on 
the left side (left wrist, left shoulder, left ankle, and 
left foot).  There was tenderness over the cervical spine, 
lumbosacral spine, and dorsal spine, but X-rays of the entire 
spine were normal and no fractures were noted.  Discharge 
diagnosis was multiple bruises and injuries sustained in an 
automobile accident.

Records are on file from Dr. J.B.B., a private neurologist.  
An initial examination, dated March 1988, shows that 
appellant reported injuring his back in a workplace accident 
in February 1988.  Appellant stated that this was the first 
serious back pain he had ever had.  Dr. J.B.B. noted 
appellant's symptoms beginning in February 1988 and stated 
that appellant's past history was otherwise negative.
 
The record also includes progress notes from Dr. J.B.B. for 
the period 1988 to 1994, showing frequent treatments for pain 
management; treatments included prescription medication and 
steroid injection, all without noticeable benefit.  Dr. 
J.B.B. performed a history and physical examination in March 
1992.  Appellant's main complaint at the time was headache, 
but he reported injury to the left leg consequent to a 
motorcycle accident (no date provided) and also reported a 
workplace fall in 1988.  Appellant subsequently developed 
severe back pain and right leg pain.  Dr. J.B.B.'s 
impressions were as follows: status post cervical discectomy; 
lumbar spondylosis and possible herniated disc, and chronic 
lumbar pain with possible radiculopathy; possible myelopathy, 
and cervical radiculopathy.  

Records from Baptist Medical Center show that appellant was 
inpatient for back surgery (anterior cervical discectomy at 
C5-6 and C6-7) in June 1991, consequent to an injury at his 
workplace.

Appellant submitted his original claim for service connection 
for leg, back, and neck injury in September 1993, citing as 
cause the motor vehicle accident in August 1977.

Appellant had a VA X-ray in October 1993 that showed a normal 
lumbosacral spine.  Specifically, no fractures were 
identified, and vertebral bodies appeared normal; 
intervertebral disc spaces were normal in width and no 
spondylolysis or spondylolisthesis was identified.  The 
sacroiliac joints appeared normal.

Appellant had a VA general medical examination in December 
1993.  Appellant reported that he had experienced back trauma 
consequent to a motor vehicle accident in 1976, and that he 
was hospitalized for a week after the accident.  Appellant 
also reported that he had undergone surgery in 1988 for a 
ruptured cervical disc.  The examiner observed that appellant 
was unable to flex his neck and that there was only limited 
flexion of the back.

RO issued a rating decision in January 1994 denying service 
connection for a back injury.  The rating decision noted that 
appellant suffered some injuries consequent to the motor 
vehicle accident, but those injuries were acute in nature 
with no resultant chronic residuals.
 
Appellant had a VA X-ray of the cervical spine in February 
1994 that showed fusion of the vertebral bodies of C5, C6, 
and C7.  The interpreter stated that the condition could be 
congenital or post-surgery fusion, in which case the surgery 
was done long before.  The interpreter's opinion was 
congenital fusion.  There were no significant arthritic 
changes, no encroachment of the spinal canal or the 
intervertebral foramina, and no acute cervical pathology.

Appellant had a magnetic resonance imaging (MRI) analysis of 
the cervical and lumbar spine in May 1994.  The interpreter's 
impression of the cervical spine was anterior fusion at C5-7 
secondary to hypertrophic bone along the posterior vertebral 
bodies; the underlying cord did not appear to be deformed and 
the intervertebral foramina were patent.  The interpreter's 
impression of the lumbar spine was a sixth or transitional 
vertebra, no evidence of canal stenosis or disc herniation, 
and some hypertrophy at L5-L6.

A VA clinical note dated August 1994 gives a reported history 
of back pain since an automobile accident in 1976, which was 
aggravated by a workplace accident in 1988.

Appellant received VA inpatient treatment for an unrelated 
condition in August through September 1994, during the course 
of which he complained of chronic neck and back pain and 
requested pain medication.  X-rays of the cervical spine 
showed fusion of C5, C6, and C7 secondary to previous 
surgery, and X-rays of the lumbosacral spine showed 
hypertrophic degenerative changes of the discs at the level 
of L5 to S1.  Appellant received medication during his 
inpatient treatment, but was still complaining of low back 
pain at the time of his discharge.  Discharge diagnosis was 
chronic low back and neck pain.  

Appellant had a VA MRI of the cervical spine in December 
1995.  The interpreter's impression was cervical spine 
fusion, with hard disc at the C4-5 level that had increased 
in size since the previous MRI but still showed no evidence 
of cervical cord compromise.  Central osteophytes were 
essentially unchanged in appearance.

Appellant had a VA X-ray of the lumbosacral spine in 
September 1996.  The interpreter's impression was 
transitional vertebrae plus degenerative changes with 
narrowing of the intervertebral disc space at L5-S1.

The file contains a VA clinical note that reviews appellant's 
current symptoms and provides a medical diagnosis of chronic 
disability due to low back pain attributed to a car wreck 
while in the service in 1976, with reinjury of his low back 
and left leg in 1988.

The file contains a January 2001 VA clinical note (pre-
operative evaluation) by Dr. G.J.C., an anesthesiologist, 
listing an impression of lumbar and cervical neuropathy 
secondary to degenerative arthritis, disc disease, and old 
trauma sustained during military service.   
 
VA clinical notes are on file for the period 1993 to 2003.  
These notes show frequent treatments for back pain at the 
pain clinic but do not provide relevant evidence regarding 
the etiology of the back injury, other than the entries cited 
above.

Appellant had a VA medical examination in October 2003.  The 
examiner reviewed the C-file, including private medical 
records.  The examiner noted that appellant's history is 
confusing; appellant had a documented motor vehicle accident 
in service but went for almost a year without subsequent 
treatment.  Appellant developed pain over the years and was 
diagnosed with lumbar and cervical spine degenerative disc 
disease.  The examiner stated that it is very difficult to 
determine what degree of residual problems are related to the 
in-service motor vehicle accident; appellant had no fractures 
from the automobile accident but did have neck, low back, and 
ankle pain.  The examiner stated an opinion that a lot of 
appellant's problems are degenerative changes arising from 
the aging process.

The Board referred appellant's file to the Veterans Health 
Administration (VHA) for review of the file by a medical 
expert and a definitive opinion in regard to the etiology of 
appellant's back condition.  The file contains the VHA 
response, dated May 2004.  The examiner reviewed the C-file 
page-by-page, including service medical records and private 
medical records contemporaneous to appellant's in-service 
motor vehicle accident.  The reviewer noted that appellant 
had no recorded abnormalities at the time of his discharge 
from service, and there were no documented complaints of back 
injury until his post-service workplace accident in 1988.  
Appellant's final diagnosis is status post fusion of a 
herniated cervical disc, and mild degenerative arthritis and 
mild degenerative disc disease at L5.  The chief diagnosis at 
this time is chronic pain syndrome, which is an entity of 
itself and very complex.

The VHA reviewer noted that there are multiple entries in the 
file by attending physicians that attribute appellant's back 
condition to the in-service automobile accident, but there is 
no indication that those physicians consulted the service 
medical records.  Appellant was asked to provide medical 
records from the period 1977 to 1988 but did not do so.  The 
VHA reviewer therefore concluded that it is more likely than 
not that there is no direct relationship whatsoever between 
appellant's current condition and the in-service automobile 
accident.  The VHA reviewer stated that appellant's 
subsequent difficulties from 1988 on are consistent with the 
workplace injury, and the file contains no logical basis 
whatsoever to conclude that appellant's current condition 
began in 1977.  In summary, the VHA reviewer concluded that 
it is more likely than not that appellant's current diagnoses 
are directly related to his workplace injury in 1988, since 
they are consistent with that injury only and bear no 
relationship with the in-service accident in 1977.

The file contains a VA pain clinic note by anesthesiologist 
Dr. G.J.C. dated June 2004.  The note records that appellant 
had been under Dr. G.J.C.'s care since October 1998 for 
primary diagnosis of service-connected traumatic spondylosis 
and chronic neck and back pain; appellant's new diagnosis is 
neuropathy, history of old service-connected trauma, 
arthritis, degeneration of intervertebral discs, and chronic 
pain. 

III.  Analysis  

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a disability.  In this case the recent VHA opinion affirmed 
diagnoses of degenerative arthritis, degenerative disc 
disease, and chronic pain syndrome.  The Board accordingly 
finds that the first part of the Hickson analysis is 
satisfied.  However, evidence of a present condition is 
generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).

The second part of the Hickson analysis is evidence of an in-
service injury or disease.  In this case, service medical 
records note that appellant had a motor vehicle accident 
while in service, and the fact of that accident is 
substantiated by a police report of the accident and by 
records from the civilian hospital that provided treatment 
immediately after the accident.  The Board accordingly finds 
that the second part of the Hickson analysis is satisfied. 

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed current disability and an injury or 
disease in service.  In this case, the file contains a number 
of clinical notes in which medical providers stated that 
appellant's current back condition is the result of an in-
service motor vehicle accident, and appellant has cited such 
clinical notes as evidence supporting his claim.  However, 
these clinical notes contradict the opinions of the VA 
medical examiner in June 2002 and the VHA reviewer in May 
2004, both of whom expressed opinions that appellant's 
current back disorder is not consequent to military service.  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 5470-71 (1993).  In fact, it is the Board's 
duty to assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Also, post-service reference to injuries 
received in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 1090, 112 (1999).  By these standards, the 
opinions of the VA medical examiner and the VHA reviewer are 
more probative, since only they had access to service medical 
records, and since only they supported their conclusions with 
clinical observations.

The Board finds that the most probative evidence is the 
opinion of the VHA reviewer, who studied the entire C-file 
and concluded that appellant's current disability is more 
likely than not consequent to a post-service workplace 
injury, rather than to the claimed in-service motor vehicle 
accident.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board 
accordingly finds that the third part of the Hickson analysis 
is not satisfied.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis, and in this case the 
etiological connection between appellant's current condition 
and his military service has not been established.  It is 
significant that there are many years between service 
separation, the post-service injury, and the demonstration of 
continuing or chronic back complaints.

As an alternative to the Hickson analysis, presumptive 
service connection is available for chronic conditions that 
become manifest to a degree of at least 10 percent or more 
within one year of discharge, even if there was no evidence 
of that condition during service.  38 C.F.R. § 3.307(a)(3) 
(2004).  A chronic disease need not be diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(a) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  The lapse in time 
from manifestation to diagnosis is ultimately a question for 
the Board to address.  Bielby v. Brown, 7 Vet. App. 260, 266 
(1994). 

Appellant's low back condition has been diagnosed as being 
consequent to a number of pathologies, including degenerative 
arthritis.  Arthritis is a chronic disease entitled to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2004).  
There is no evidence that arthritis was manifest to at least 
10 percent disabling during the first year after discharge.  
Also, the earliest evidence of degenerative changes does not 
occur until 1994, seventeen years after appellant's 
discharge, and the Board does not consider this lapse between 
discharge and diagnosis to be a reasonable time delay.  The 
Board accordingly finds that presumptive service connection 
for a chronic disability is not appropriate in this case.

Notwithstanding the presumption discussed above, service 
connection may be granted when a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.   38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In 
this case, there is no medical or lay evidence that appellant 
had back pain after his discharge from service until he was 
injured at the workplace in 1988.  As noted above, arthritis 
was first diagnosed in 1994.  The Board accordingly finds 
that service connection as a chronic condition under 38 
C.F.R. § 3.303(b) is not appropriate. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of eleven years between appellant's discharge from 
service and the first medical documentation of a back injury 
is actual evidence against his claim of service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for low back disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


